                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,

                     Plaintiff,

       vs.                                     No. 3:20-mj-00521-DMS
 MATTHEW THADDIOUS PRATER,

                     Defendant.


                                      AFFIDAVIT

I, Thomas J. King, having been first duly sworn, do hereby depose and state as follows:

1. INTRODUCTION AND AGENT BACKGROUND

1.    I make this affidavit in support of an application for a criminal complaint and arrest

warrant pursuant to Federal Rules of Criminal Procedure 3 and 4. As explained more fully

below, I have probable cause to believe that MATTHEW THADDIOUS PRATER has

committed the following federal criminal offense:

       On or about August 25, 2020, within the District of Alaska, MATTHEW
       THADDIOUS PRATER knowingly and intentionally distributed controlled
       substances, to wit: heroin and methamphetamine, in violation of 21 U.S.C.
       § 841(a)(1) and (b)(1)(C).

2.     I am a graduate of Buffalo State College, where I obtained a Bachelor of Science in

criminal justice. I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives (ATF), Department of Justice, and have been so employed since February 14,

2001. Prior to that I was a Special Agent with the Immigration and Naturalization Service

for five years, and an Inspector with the United States Customs Service for three years.




        Case 3:20-mj-00521-DMS Document 1-1 Filed 10/21/20 Page 1 of 5
3.     I am a graduate of the Federal Law Enforcement Training Center and the ATF

National Academy; as a result of my training and experience as an ATF Special Agent, I

am familiar with the Federal Firearms laws. Through my experience I have also

investigated numerous cases involving 18 U.S.C. § 922(g)(1) (Felon in Possession of a

Firearm), 18 U.S.C. § 924(c) (Use of a Firearm in Furtherance of a Violent Crime or a

Crime Involving Drug Trafficking) and 21 U.S.C. § 841 et seq (violations of the Controlled

Substance Act).

4.     The statements in this affidavit are based in part on information provided to me by

other law enforcement officers, police reports, my own investigation of this matter, and my

training and experience. Since this affidavit is being submitted for the limited purpose of

establishing probable cause to support a complaint and securing an arrest warrant, I have

not included each and every fact known to me concerning this investigation.

2. FACTS ESTABLISHING PROBABLE CAUSE

1.     In August 2020, I initiated an investigation into Jennifer HUGHES when I received

information from a Confidential Informant (CI) that HUGHES was selling

methamphetamine and heroin from her residence, 1459 N. Williwaw Way, Wasilla. The

CI stated HUGHES typically sold smaller amounts, but sold to a large number of people

every day. I spoke with Investigators from the AST Mat-Su narcotics task force, and they

confirmed they had received several tips that indicated drug trafficking activity was

occurring at that address.

2.     On August 11, 2020, while acting in an undercover capacity, I was introduced to


U.S. v. Matthew THADDIOUS PRATER
3:20-mj-00521-DMS
                              Page 2 of 5
        Case 3:20-mj-00521-DMS Document 1-1 Filed 10/21/20 Page 2 of 5
JENNIFER HUGHES by the CI. This meeting took place at HUGHES’s, residence 1459

N. Williwaw Way in Wasilla, Alaska. After entering the residence, I walked to the back

bedroom, where I met HUGHES. HUGHES agreed to sell me approximately 3.5 grams of

heroin and 8.25 grams of methamphetamine for $1,000.

3.     I observed HUGHES remove the narcotics from a safe in her bedroom. She weighed

the narcotics with a digital scale, which was on a dresser next to her bed. HUGHES then

gave me the scale and told me to double check the weight of the narcotics. I took possession

of the narcotics, paid HUGHES, and departed the residence. I then turned over the narcotics

to Alaska State Trooper Sergeant Scott Briggs, who subsequently field tested the

methamphetamine and heroin. I observed that he obtained a presumptive positive result for

both substances.

4.     On August 25, 2020, I returned to HUGHES’s residence with the CI. Prior to

entering I activated a secreted audio and audio/video recorder. I made contact with a man

who was identified to me as “Matt”. After explaining to “Matt” that we was there to see

HUGHES, the Confidential Informant and I walked to the back bedroom. I observed that

HUGHES’s boyfriend, previously identified as Cleve CLEMENT, was asleep on the bed.

HUGHES was sitting on the bed. HUGHES confirmed I wanted to purchase the “same as

last time”. HUGHES asked the CI to go get “Matt” and to tell “Matt” to bring her the “go”.

From my training and experience, I am aware that “go’ is a slang term for

methamphetamine. I walked back to “Matt” with the CI, who told him that HUGHES

wanted him to bring her the methamphetamine. I observed “Matt” grab a container and he


U.S. v. Matthew THADDIOUS PRATER
3:20-mj-00521-DMS
                              Page 3 of 5
        Case 3:20-mj-00521-DMS Document 1-1 Filed 10/21/20 Page 3 of 5
followed us back to HUGHES’s bedroom.

5.    When we returned to the bedroom, “Matt” handed the container to HUGHES, and

HUGHES removed what appeared to be methamphetamine. HUGHES then weighed out

approximately 7.39 grams of methamphetamine and 3.59 grams of heroin, and packaged

it. I paid $1,000.00 to HUGHES, and took possession of the narcotics. After departing the

residence, I turned the narcotics over to AST Investigator Doug Cook. I observed Inv. Cook

field test the methamphetamine and heroin, and obtain a presumptive positive result for

both substances.

6.    I later confirmed through several databases that HUGHES (through Accurint) and

her boyfriend Cleve CLEMENT (through PFD records) are linked to 1459 N. Williwaw

Way as their primary residence. I also confirmed that the woman I had met on August 11th

and on the 25th was in fact Jennifer HUGHES.

7.    On October 21, 2020, ATF executed Federal Search Warrant 3:20-MJ-00070-DMS

at the residence of Jennifer HUGHES. Matthew PRATER was encountered, identified,

and detained. I observed that PRATER was the same “Matt” I had encountered in

HUGHES’ residence on August 25, 2020. I advised PRATER of his Miranda Rights and

he waived them and agreed to talk to me. PRATER admitted that in the past he had

“worked” for Jennifer HUGHES, conducting drug sales on her behalf. PRATER said that

HUGHES had recently “fired” him from his position because he had conducted a sale

where he didn’t weigh the drugs correctly and he had not collected the right amount of

money for the amount of drugs he had transferred to a customer. PRATER was arrested at


U.S. v. Matthew THADDIOUS PRATER
3:20-mj-00521-DMS
                              Page 4 of 5
        Case 3:20-mj-00521-DMS Document 1-1 Filed 10/21/20 Page 4 of 5
the conclusion of the interview.

3. CONCLUSION

8.     I have probable cause to believe that MATTHEW THADDIOUS PRATER has

committed the offense described in the complaint. Accordingly, I ask the court to issue a

warrant for MATTHEW THADDIOUS PRATER’s arrest in accordance with Federal Rule

of Criminal Procedure 4(a).

//

//

//

//

//

RESPECTFULLY SUBMITTED,
                                          THOMAS KING Digitally signed by THOMAS KING
                                                      Date: 2020.10.21 10:23:32 -08'00'

                                         Thomas J. King
                                         Special Agent, Bureau of Alcohol, Tobacco,
                                         Firearms, and Explosives



SUBSCRIBED AND SWORN TO before me on                                              .




                                         Deborah M. Smith
                                         UNITED STATES MAGISTRATE JUDGE



U.S. v. Matthew THADDIOUS PRATER
3:20-mj-00521-DMS
                              Page 5 of 5
        Case 3:20-mj-00521-DMS Document 1-1 Filed 10/21/20 Page 5 of 5
